Citation Nr: 1633272	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  09-09 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to a separate rating for radicular symptoms of the right lower extremity, as secondary to degenerative disc disease of the lumbar spine, claimed as numbness of the feet.

5.  Entitlement to a separate rating for radicular symptoms of the left lower extremity, as secondary to degenerative disc disease of the lumbar spine, claimed as numbness of the feet.

6.  Entitlement to a total disability rating based upon individual unempoyability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to June 1968 and from August 2005 to November 2006, with additional service in the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  An April 2007 rating decision, in pertinent part, granted service connection for PTSD and degenerative disc disease of the lumbar spine and assigned 30 and 10 percent ratings for the disabilities, respectively, and denied service connection for neuropathy of the lower extremities.  In a March 2010 rating decision, the RO confirmed and continued a denial of service connection for bilateral hearing loss disability.  Finally, in an April 2012 rating decision, the RO denied entitlement to a TDIU.

The Veteran testified during hearings before a Decision Review Officer (DRO) at the RO in October 2008 and November 2014.  Transcripts of both hearings are associated with the claims file.  

While the Veteran requested a Board hearing on his VA Form 9, Appeal to the Board, he subsequently withdrew his request in a written communication received in September 2013.  

In an October 2008 statement, the Veteran expressed that he wished to withdraw his claim for service connection for an eye disability.  In an August 2014 statement, the Veteran stated that he was satisfied with the rating assigned for his service-connected left wrist disability.  Accordingly, these matters are deemed withdrawn and are no longer before the Board.  

The Board also notes that the Veteran also previously claimed service connection for numbness of the feet, which the RO characterized as neuropathy of the lower extremities and denied in the April 2007 rating decision.  The Veteran appealed this decision, contending that the disability was secondary to his service-connected lumbar spine disability.

Given that the Veteran has also appealed the rating assigned for degenerative disc disease of the lumbar spine, which, as discussed below in greater detail, includes consideration of whether separate ratings are warranted for any associated neurological manifestations, and the Board's favorable decision in this regard, the Board has recharacterized these matters, as noted on the title page. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been productive of occupational and social impairment with deficiencies in work, family relationships, judgment and mood.

2.  The Veteran's service-connected degenerative joint disease of the lumbar spine has been manifested by functional loss more nearly approximating forward flexion limited to 60 degrees or less, but forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, neurologic impairment outside of lumbar radiculopathy of the right and left leg, and/or incapacitating episodes having a total duration of at least 6 weeks during any 12 month period.
 
3.  Lumbar radiculopathy of the left lower extremity is comparable to no more than mild incomplete paralysis of the sciatic nerve.

4.  Lumbar radiculopathy of the right lower extremity is comparable to no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the entire appeal period, the criteria for an initial 20 percent rating for degenerative disc disease of the lumbar spine have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§°4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2015). 
 
3.  For the entire appeal period, the criteria for a separate 10 percent rating for lumbar radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§°1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2015).

4.  For the entire appeal period, the criteria for a separate 10 percent rating for lumbar radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§°1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38°C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claims for increased initial ratings, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and pertinent private treatment records, as well as Social Security Administration (SSA) records.

The Veteran was also afforded various examinations as to the disabilities on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  The lay and medical evidence does not suggest a material increased severity of disability since the last VA examinations in 2014.

In Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, there is no undamaged opposite joint pertaining to the thoracolumbar spine.  Additionally, the record clearly demonstrates that the Veteran manifests pain on both active and passive motion and, as addressed below, the Board accepts the Veteran's description of an additional 10 to 25 percent motion loss during flares.  As such, the Board finds that the totality of the lay and medical evidence substantially complies with the criteria of 38 C.F.R. § 4.59.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims herein decided are thus ready to be considered on the merits.

II.  Law and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38°C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

A. PTSD

The Veteran contends that he is entitled to a higher rating for the service-connected PTSD.  

The Veteran's PTSD is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under §°4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§°4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In a written statement dated in February 2007, the Veteran's coworker, H.S., wrote that when the Veteran returned from Iraq, he seemed more stressed.  He also observed his lack of concentration, nervousness, and quick temper.  In a second statement dated in November 2007, H.S. wrote that he had witnessed the Veteran's irritability and quick temper with other coworkers.  

The Veteran's wife also wrote in February 2007, noting that the Veteran returned from Iraq and displayed symptoms of extreme fatigue, lack of interest in activities, recurring nightmares, preoccupation with his own death, stress, and anxiety.

On VA psychiatric examination in February 2007, the Veteran reported that he had been married for 23 years.  He had two children from a previous marriage.  He had been married 3 times.  He did not hear from his children often, but expressed that he felt that he had a good relationship with them.  He did not attend any social activities.  While he enjoyed playing golf and fishing, he had not participated in these activities since his return.  There was no history of suicide attempts or violence/assaultiveness.  He depended on his wife for social support and also had a large extended family.  

On mental status examination, the Veteran presented as casually dressed, with persistent mannerisms and spontaneous, clear speech.  He was friendly and cooperative toward the examiner.  Affect was full and mood was anxious.  His attention was intact and he was fully oriented.  Thought process was rambling and thought content included ruminations.  There was no indication of delusions or hallucinations, he understood the outcome of his behavior, intelligence was average, and he partially understood that he had a problem.  With respect to sleep, he took Benadryl and usually did not sleep more than 5 to 6 hours at night.  He felt that his concentration was poor.  There was no indication of inappropriate or obsessive/ritualistic behavior.  

The Veteran described panic attacks, during which his heart raced and he became light headed.  These generally lasted about 15 minutes and occurred whenever something out of the ordinary happened.  There was no present homicidal or suicidal thoughts.  Impulse control was noted to be good and the Veteran was able to maintain minimum personal hygiene.  

With respect to impact on daily activities, the Veteran reported that he felt more anxious when he drove.  He did not enjoy travelling and avoided it.  He had not been motivated to do household chores or participate in recreational, sport, or social activities.  The examiner noted that recent memory was moderately impaired, and immediate memory was mildly impaired, in that the Veteran could recall one of three words after five minutes.  He could repeat five digits forward and three backwards.
 
The Veteran indicated that he was employed full-time as a safety director for a trucking company.  Problems related to occupational functioning included decreased concentration, inappropriate behavior, memory loss, and poor social interaction.  He was irritable, and his boss had questioned his ability to perform his duties.  

With respect to social functioning, the Veteran indicated that he felt less confident and he lacked motivation for some self-care items.  He leaned on his wife for emotional support.  He was having difficulty tolerating others and was not engaging in the pursuits he used to enjoy.  

The examiner diagnosed PTSD and assigned a GAF score of 65.  She determined that there was reduced reliability and productivity due to PTSD symptoms, but not total occupational impairment or deficiencies in judgment, thinking, family relations, work, mood or school.  

In a written statement received in July 2007, the Veteran's wife wrote that she had observed a change in the Veteran's temperament and social skills since his return from Iraq.  He seemed to her to be withdrawn, unresponsive, and at times depressed.  He was unable to sleep without a sleeping aid and seldom slept through the night.  He was easily angered and often showed signs of irritability.  She further noted that he seemed to take life much more seriously and seemed worried about the future and his well-being.  

A July 2007 VA mental health consultation indicated that the Veteran presented with complaint of sleep difficulties and depressed mood.  He stated that he had a crying episode last month without cause.  He stated that he had to sit in his yard every evening for "downtime."  He had some spurts of anger.  He denied suicidal or homicidal ideation.

In an August 2007 statement, the Veteran reported that he was employed as a safety director for a large trucking company.  His duties included investigation of accidents and injuries and deaths associated with the accidents.  He relayed that, prior to his deployment, he was confident in his job and sure of his decision, but now he was experiencing more panic attacks and uncertainty regarding any decisions he had to make since his return.  He indicated that he had trouble sleeping, mood swings, and uncontrollable anger.  The Veteran also wrote that his relationships with his family and friends had deteriorated.  He wanted to be alone and stare into space.  He expressed that he was very active before deployment but upon his return intentionally isolated himself.  

An October 2007 VA psychology outpatient consultation reflected that the Veteran had been married for 24 years to his third wife.  He had two adult children from his second wife.  He was employed as a safety director and had satisfactory relationships with his coworkers and supervisors.  He also indicated good relationships with his wife and children.  

In regard to symptoms, the Veteran endorsed nightly insomnia, anger management problems, hypervigilance in crowds of people, hyperstartle reaction to unexpected loud noise and people approaching him from behind without warning, depression spells with crying, and occasional war nightmares.  He related his depression to the deaths of a number of relatives, including two brothers and his mother.  He had a number of friends that he socialized with and went fishing, hunting, and golfing.

He was alert and oriented with good eye contact and organized and goal-directed thinking.  The examiner noted that he was congenial and cooperative in demeanor.  Speech was slightly pressured but was clear and productive.  He denied delusional ideation and hallucinatory experience.  Affect was constrained.  His mood was pleasant on the surface but there was underlying depression that emerged with tearfulness as he talked about the deaths of his relatives.  He had nightly insomnia.  Appetite and energy levels were good.  He denied suicidal ideation or history of attempt.  He denied homicidal or assaultive ideation.  Diagnoses of PTSD and adjustment disorder were indicated.  

A December 2007 VA psychiatric note indicated that the Veteran displayed appropriate behavior with no psychomotor retardation or hyperactivity.  His speech was logical, clear and relevant.  There was no overt suicidal/homicidal ideation or active perceptual distortions.  His mood was mildly anxious and affect was congruent.  Attention, concentration, memory, insight, and judgment were grossly intact.  He denied suicidal or homicidal ideation.  A diagnosis of adjustment disorder and GAF score of 60 were noted.  

During the Veteran's October 2008 DRO hearing, the Veteran reported PTSD treatment including medication and talking with his VA doctor.  He noted that his medication level had recently doubled.  He took Zoloft to help with his anxiety and panic attacks. He reported that, prior to his deployment, he had very little difficulty with his job as a safety director for a trucking company.  However, since his return, he was more stressed and had difficulty with organization.  Socially, he spent much more time alone and did not travel as much to see his family.  His wife noted that he was "mean" and less affectionate.

In various written statements, the Veteran indicated that he quit his job in July 2009, at least in part, due to stress resulting from his PTSD and his medications.  

On his VA Form 9 dated in March 2009, the Veteran reported that he had to quit his job because he was unable to handle everyday duties such as accidents with injuries or fatalities.  He reported that he had daily panic attacks (at least 3 to 4 times daily) and as a result he seemed unable to perform daily tasks.  He wrote that he no longer had the self-confidence to show his boss the abilities of continuing to perform his job with virtually no problems as he did before his Iraq deployment. 

He expressed problems remembering to complete tasks and loss of motivation and moodiness, which resulted in difficulty establishing and maintaining effective work relationships.  He expressed that he sometimes slept as little as 2 to 3 hours at night, which caused irritability at work.  He frequently came home in a bad mood and seemed to just look for something to rage about against his family.  He expressed that everything had to be put in a certain place and his wife's daily tasks had to be done a certain way, or else he became irate.  If anyone used anything that he considered his, he became agitated and accused them of destruction of his property.  He noted that he snapped at family members and used hurtful words and condescending tones of voice towards them.  His family often isolated themselves from him in order to prevent outbursts.

A March 2009 VA psychiatric note indicated that the Veteran stated that his symptoms had gotten worse.  He had panic attacks 2 to 3 times per week and quit his job 2 weeks prior.  His job required him to drive 110 miles one-way, which he reported was bad on his back and mentally.  He indicated that his concentration and focus were poor.  Diagnoses of adjustment disorder and PTSD with a GAF score of 60 were assigned.  

On VA examination in October 2009, the examiner noted that the Veteran enjoyed reasonable relationships with all of his family members, and that he enjoyed friendships beyond his family.  He enjoyed fishing and golfing in the past, but he was no longer able to.  He did not have a history of suicide attempts or violence/assaultiveness.  

On mental status examination, the Veteran presented as neatly groomed and appropriately dressed.  His psychomotor activity was restless and speech was rapid and pressured.  His attitude toward the examiner was cooperative and friendly.  His affect was normal and mood was good but anxious.  Attention and orientation were intact.  Thought process and content were unremarkable and there was no indication of delusions.  Insight and judgment were described as good.  With respect to sleep impairment, the Veteran reported that he experienced combat-related nightmares once each week, on average.  In regard to inappropriate behavior, the Veteran reportedly felt less considerate than once was the case.  There was no indication of obsessive or ritualistic behavior.  He expressed that he experienced panic attacks and a sense of urgency related to events he felt must be accomplished.  There were no homicidal or suicidal thoughts or episodes of violence.  He was able to maintain minimal personal hygiene.  Memory was found to be normal.  

PTSD symptoms included recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions and recurrent distressing dreams of the traumatic events; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; and restricted range of affect.  Symptoms of increased arousal included difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  

The examiner diagnosed PTSD and assigned a GAF score of 65.  The examiner noted that, while recent stressors included loss of employment and the death of his sister, his reports did not suggest that his PTSD symptoms were significantly more severe than was the case at the time of the last examination in 2007.  The examiner continued to note reduced reliability and productivity but not total occupational and social impairment or deficiencies in judgment, thinking, family relations, work, mood or school.  

The Veteran submitted a corrected July 2009 VA mental health report, noting that he had little interest in doing things, felt down and depressed, only slept 3-4 hours a night, felt tired with little energy all the times, sometimes had a poor appetite or overate, felt down about himself, had difficulty concentrating, was restless, and that his symptoms made it very difficult for him to do his work, take care of things at home, or get along with other people.  

The Veteran's SSA records include an October 2009 psychiatric evaluation.  It was noted that he had been married to his third spouse for 26 years.  He had two children and two stepchildren.  He went to church sometimes.  He was casually dressed and groomed.  His general appearance was neat and clean.  His speech was intelligible without impediment, mumbling, or slurring.  Flow-rate and syntax were normal.  He talked mostly about his shoulder, neck and back pain from an accident while working.  He had not worked since the injury.  He talked very little about his Iraq experiences.  Range of affect during the examination was within normal range.  He was oriented to person, place, date, time and situation.  

A March 2010 VA nursing screening note reflected that the Veteran had been experiencing panic attacks every day the last few weeks.  Testing for concentration, including serial 7's and 3's, spelling world forward and backward, and word and mathematical computations was normal.  Memory testing revealed that recent and remote memory were intact.  Fund and range of knowledge was indicated to be good.  There was no evidence of loose associations, tangential or circumstantial thinking.  No confusion or confabulation was noted.  Speech and conversation were adequate.  Thought content revealed no hallucinations or delusions.  No suicidal or homicidal ideation was noted.  No obsession, phobias, or paranoia was noted.  Insight seemed to be good and general judgment skills were intact.  

For activities, the Veteran stated that he watched television, played with his dogs, and did household chores when he could.  He also liked to fish and golf, if his back and neck pain allowed him to do so, though he was unable to at that time because of his shoulder.  He described his future as a "little scary" because he had always been employed and he was not working.  

The examiner diagnosed pain disorder associated with general medical condition and PTSD by history.  Restriction of activity and constriction of interest seemed to be related more to his pain injury than and kind of psychological impairment.  Effort and motivation were normal.  The examiner indicated that the Veteran certainly could understand instructions and remember instructions, but whether he would be able to carry them out due to his orthopedic problems was best left to an orthopedic examiner.  He had a nice personality and the examiner indicated that he would interact fine with co-workers.  

A May 2010 VA mental health consult noted that the Veteran was reportedly under a lot of stress and could not sleep for the last few nights.  He related that he was under a lot of stress related to a court appearance for his former employer.  He had been feeling anxious and restless, and consumed 5 to 6 cans of beer per day.  He claimed that the stress had led to nightmares and sleep problems.  He took Zoloft and Buspar.  On mental status examination, he was calm and cooperative with no hallucinations or perceptual problems.  Thought process was goal-directed and affect and mood were congruent.  He reported increased anxiety and sleep problems.  He denied suicidal or homicidal ideation.  His insight was fair and memory and cognition were normal.  Diagnosis of PTSD and a GAF score of 55 were assigned.  
	
The Veteran reported that his memory had deteriorated to the point that he could not remember names or information from day to day.  He was often confused with simple instruction and directions had to be repeated for him to understand them.  He had to ask his wife for the names of his nieces and nephews and their children.  He continued that, many times at social gatherings, he said or did something that he later realized was insensitive or insulting.  On weekends, all he wanted to do was sit in his chair and watch television and not associate with anyone because of feelings of depression.  He seldom had social gatherings at his house or had close friendships.  He drank a few drinks after work to relax and also drank more at family or social gatherings.  He worried about the effects of alcohol on his behavior because he became much more argumentative when he drank.  

In a June 2010 written statement, the Veteran reported that he had difficulties assimilating to civilian life after his return from Iraq.  He was given a substantial raise and additional duties at work.  He experienced difficulty sleeping because of recurring nightmares and was unable to perform his job at the same level as before deployment.  He was depressed, anxious, and suspicious, and had panic attacks at least once a week and sometimes more frequently.  He also experienced difficulty in adapting to stressful circumstances, including at work, and inability to establish and maintain effective relationships.  His company changed management and locations in January 2009, which he expressed was the catalyst to his resignation.  He could no longer function in his professional life at the level he felt was needed to feel good about his performance.  He began to have more panic attacks, sometimes daily, experienced difficulty in understanding complex commands, and impairment of short and long term memory concerning information used in his day to day activities.  He also had impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  It was a struggle for him just to get up and go to work in the morning.  He reached a breaking point in March 2009 and quit.  The Veteran expressed that he was not employable at this time even though he had gone to group therapy session and had to increase his medications to try to function normally.  He indicated that he was requesting a 50 percent rating for PTSD.

VA treatment records dated in 2010 and 2011 reflect that the Veteran participated in group therapy.  He was described as attentive and actively participated in the sessions.  He reported no suicidal or homicidal ideation, hallucinations, or delusions.  

A March 2011 VA nurse practitioner note, psychiatry, indicated that the Veteran continued to experience nightmares and panic attacks.  He stated that he was on guard all of the time.  He had some withdrawn behavior and continued problems with difficulty sleeping.  Objectively, appearance and behavior were appropriate to the situation.  There were no abnormal involuntary movements, psychomotor retardation, or hyperactivity.  Speech was logical, clear and relevant.  There was no overt suicidal or homicidal ideation.  There were no active perceptual distortions.  He was able to think abstractly.  Mood was mildly anxious and affect was congruent.  He was oriented to person, place and time.  Attention, concentration, and memory function were intact, as were judgment and insight.  He denied suicidal or homicidal ideation.  He was diagnosed with PTSD and assigned a GAF score of 55.

A PTSD screen noted that the Veteran endorsed repeated disturbing memories, thoughts or images of the stressful experience form the past, as well as disturbing dreams.  He was frequently upset when something reminded him of his stressful experiences, and he had physical reactions when reminded of his stressors.  He avoided thinking about his stressors as well as activities or situations that reminded him of his stressors.  The Veteran endorsed extreme loss of interest in activities and feeling distant or cut off from people "quite a bit."  He endorsed a moderate amount of emotional numbness and feeling as if his future would be cut short.  He had difficulty falling or staying asleep, difficulty concentrating, and was super alert and easily started.  He experienced moderate problems with irritability or anger outbursts.  These problems made it very difficult for him to do his work, take care of things at home, or get along with other people.  

A July 2011 VA psychiatric examination report reflected that the Veteran stated that he continued to have nightmares and got about 4 hours of sleep a night, but thrashed a lot in his sleep.  He noted that he was having some memory difficulties, and also had some problems concentrating.  He stated that he avoided crowds, had some intrusive thoughts, and at times had increased anxiety to the point of having heart palpitations.  He did feel anxious throughout the day, particularly when he was around groups of people.  He continued to attend organized psychosocial groups and educational groups, and was prescribed Aripiprazole, Buspirone, Sertraline, and Hydroxyzine.  He stated that he was not certain how much the medication was helping, but it did appear that it was at least moderately effective in reducing his symptom severity.  

The Veteran reported that he quit working in August 2009, and that the stress of answering the telephone and other factors of work were such that he could no longer handle the job.  He had been married to his wife for 27 years.  He had a very good relationship with his wife and enjoyed being with his children and grandchildren.  With respect to leisure and social activities, the Veteran reported that he was interact with people until such time that the large group made him feel uncomfortable, at which time he took a break and stayed to himself for a while.  He described doing the same thing when family members were over, retreating to his room for a while before returning to socialized.  He also occasionally golfed and fished.  He did note that he stayed to himself quite a bit.  

During the interview, the Veteran was polite and cooperative.  His eye contact was good and he was alert and oriented.  His affect and mood were appropriate and within normal limits.  His speech was relevant and coherent and there was no evidence of psychosis or thought disorder.  He appeared capable of maintaining personal hygiene and other basic activities of daily living.  His immediate, short-term, and long-term memory appeared to be intact during the examination, and concentration was fine.  However, the Veteran noted that during the stress of his job, his concentration was impaired.  He did not exhibit suicidal or homicidal thinking, and related his experiences and problems appropriately and with sincerity.  

The examiner diagnosed PTSD, in very early remission, and assigned a GAF score of 65.  He indicated that the Veteran's PTSD symptoms were not such that he could say that they would impair his ability to maintain gainful employment.  The Veteran had a 25-year history of successful vocational employment and although he chose to quit due to stress, it was very likely than a different job that was more independent and did not include stressors of such things as breakdowns and injuries due to accidents would have been more to the Veteran's satisfaction.  He had a close relationship with his family and also activities that he looked forward to.  He had the ability to follow instructions and be accountable for outcome.  While the examiner fully believed that the Veteran quit his job due to stress, he did not see the symptom severity degree indicative of unemployability, but rather of different employment.  

In November 2012, the Veteran stated that he had been depressed lately related to his physical problems.  Objectively, his appearance was appropriate to the situation.  There were no abnormal involuntary movements, psychomotor retardation, or hyperactivity.  His speech was logical, clear and relevant.  He had no overt suicidal/homicidal ideation.  There were no active perceptual distortions.  He was able to think abstractly.  His mood was mildly depressed and affect was congruent.  He was alert and oriented, and concentration and memory function were intact.  Insight and judgment were grossly intact.  He was assessed with PTSD.

In March 2013, the Veteran stated that he was having more severe nightmares but not as often.  He was not sleeping well.  He enjoyed spending time alone.  His mood was anxious and affect was congruent.

On VA treatment in August 2013, the Veteran endorsed nightmares, intrusive thoughts, avoidance, hypervigilance, apathy, and difficulty concentrating.  The Veteran's thought processes were linear and devoid of psychotic features.  He was oriented to person, place, and time.  The Veteran endorsed concerns with memory,
concentration and attention.  A SLUMS examination conducted during this assessment revealed some decrease in cognitive functioning but it was unclear if this was related to his alcohol abuse, psychological functioning or another organic cause.  Affect was euthymic.  With respect to paranoia, the Veteran reported that he was concerned that other people were having negative thoughts about him.  He denied believing that there were specific people that wanted to harm him.  He described visual hallucinations that he described as a "blur" in his peripheral vision.  He denied auditory hallucinations.  He endorsed difficulty with verbal aggression but denied current homicidal ideation, plan, or intent.  He expressed concern about his future being foreshortened, but denied current suicidal ideation, plan, or intent.  

A July 2014 VA social work note reflected the Veteran's report that he had been trying to get into a PTSD therapy group.  He indicated that he had difficulties with sleep, anger, and nightmares.  He denied flashbacks and avoided war movies, crowds, and going to the movies.  He did go shopping but did not enjoy it.  He pushed thoughts of the in-service trauma out of his mind.  He was mistrustful and reported that it was difficult for him to experience happiness.  He got into a verbal altercation with four men at a country club who cut in front of him playing golf.  He got irritable easily.  He noted that he was hypervigilant and had an exaggerated startle response.  He only slept 4 hours a night.  He isolated a lot and had episodes of feeling detached from himself and questioning whether that was real.  He indicated that he saw movement out of his peripheral vision, but no one was there.  

The Veteran reported that he had a very happy and close relationship with his siblings.  He did not see them often, but talked to them regularly.  He had been married to his third wife for 31 years, and his marriage was reportedly good.  He described good relationships with his children and stepchildren.  He denied having friends and reported that his wife was his support system.  

A psychosocial assessment indicated that the Veteran was casually dressed and appeared adequately groomed.  His speech was normal.  Thoughts were goal-directed and relevant.  He made good eye contact and was cooperative.  His mood seemed pleasant and his affect seemed congruent with content.  He was alert and oriented.  He denied auditory or visual hallucinations. 

During a November 2014 DRO hearing, the Veteran testified that he had been treated at VA and participated in group therapy.  He had not been able to join another PTSD group for 1.5 years, and felt that his PTSD had worsened over that time frame.  He had mainly been seeing a treatment provider for refill of prescriptions and she made some remarks in her notes.  He endorsed nightmares and difficulty sleeping.  He indicated that some of the practitioners notes were inaccurate or did not reflect the severity of his symptomatology.  

On VA examination in December 2014, the Veteran reported that he was married and lived with his wife.  He was no longer working and had two adult children.  He had been married three times.  He had been married to his current wife for 31 years.  He received treatment on an outpatient basis but had never been hospitalized for psychiatric symptoms, nor had he ever attempted suicide.  He drank around three to six beers every day.  

Initially, the examiner indicated that the Veteran met the criteria for diagnosis of PTSD, in that he witnessed and/or directly experienced traumatic events in service and that recurrent involuntary and instructive distressing memories of the events or distressing dreams related to the events.  He also experienced intense or prolonged psychological distress and marked physiological reactions to exposure to internal or external cues that symbolized or resembled an aspect of the traumatic events.  He also avoided distressing memories, thoughts or feelings or external remainders about or closely associated with the traumatic events.  The Veteran further experienced negative alterations in cognitions and mood associated with the traumatic events, including inability to remember and important aspect of the traumatic events; persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent, distorted cognitions about the cause of consequences of the traumatic events that lead to the individual to blame himself or others; persistent negative emotional state; markedly diminished interested or participations in significant activities; feelings of detachment or estrangement from others; and persistent inability to experience positive emotions.  Marked alterations in arousal and reactivity associated with the traumatic events included irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbances.  

The examiner indicated that the following symptoms applied to the Veteran's psychiatric condition:  anxiety, panic attacks more than once a week, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.  He observed that the Veteran was pleasant and cooperative during examination, though somewhat anxious throughout the interview.  He was mildly suspicious with some guardedness.  

The examiner diagnosed PTSD and indicated that the disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

In a January 2015 written statement, the Veteran spouse's wrote that the Veteran had panic attacks 2 to 3 times a week.  He was so anxious and panic driven that he could not participate in day-to-day normal activity.  He instead isolated himself on their farm and stayed from 4 to 5 hours a day either in the barn or sitting outside in the pasture.  She indicated that she told the VA examiner of his difficulty in understanding and performing complex commands.  If the instructions or commands were based on more than one step, he was unable to perform that task and got anxious.  He often had problems remembering how to get to a destination when driving even if he had been there many times.  He had impaired judgment, such as writing checks for money he did not have.  She was totally responsible for all financial decision and day-to-day financial activities.  He was unable to manage even a small monthly spending allowance.    

She wrote that the Veteran had problems with retention of only highly learned material, forgetting to complete tasks, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He forgot how to care for the lawn, where to put his dirty clothes, and how to plan for future tasks.  She noted that when he returned from Iraq, he seemed confused and did not have the ambition to advance as he once had.  She noted that she was shocked about his lack of motivation.  He accepted no responsibility and relied on her to take care of all situations.

With respect to social relationships, the Veteran was unable to filter his conversations and often said inappropriate and insulting remarks to others.  They rarely socialized with others.  He drank anywhere from 6 to 9 beers a day.  He did not sleep more than 3 to 4 hours at night and had nightmares 2 to 3 nights a week.  

An August 2015 annual psychosocial assessment reflected that the Veteran reported that he had been married 3 times.  He had been married for 32 years to his third wife.  He reported good relationships with his children and stepchildren and described his marriage as good.  He reported that he thought he had some friends that he could go to if he needed support.  His family and his wife were his support system.  He occasionally attended church services.  A psychosocial assessment reflected that the Veteran's speech was normal, thoughts were goal-directed and relevant, and his made good eye contact.  He was cooperative.  His mood seemed euthymic and his affect seemed congruent with content.  He was oriented to person, place, time, and date.  He denied any auditory or visual hallucinations or suicidal or homicidal ideations.  He seemed to have adequate judgment and insight about most things.  

Additional VA treatment records dated in 2015 reflect that the Veteran participated in group therapy.

An October 2015 VA psychology consult reflected that the Veteran endorsed nightmares 2 to 3 times per week, and panic attacks that lasted about 15 minutes.  He liked to be alone and did not like crowds. The PCL-5, a measure of PTSD symptom severity, was completed in session and Veteran endorsed moderate to severe intrusion symptoms, mild to moderate avoidance symptoms, moderate to severe negative alterations in cognitions and mood, and mild to severe arousal symptoms.  He stated that he wanted to stop isolating or withdrawing all the time and start interacting with people more.  He reported that he was grieving the recent death of his stepson in a car accident.  

On mental status examination, the Veteran presented as well-groomed and neatly dressed.  Speech was appropriate with normal tone and volume.  Eye contact was good and behavior was appropriate.  The Veteran was described as cooperative and engaging, and good rapport was established.  He was alert and oriented, and affect was appropriate.  The Veteran denied ideas of reference and paranoia.  With respect to visual hallucinations, the Veteran stated that he sometimes saw images, especially on his right side.  Otherwise, he denied auditory hallucinations, homicidal ideation, or suicidal ideation.  The examiner diagnosed PTSD, and noted that the Veteran endorsed moderate to severe symptoms.

In a June 2016 written statement, the Veteran reported that he continued to experience nightmares, panic attacks, shortness of breath, and other PTSD symptoms 2 to 3 times per week.  He was in therapy for his mental health and had attended group therapy.  

The aforementioned evidence reflects that the Veteran's PTSD has been manifested by difficulty sleeping, irritability, anger, anxiety, depression, panic attacks, isolative behavior, lack of concentration, memory impairment and difficulty maintaining relationships.  In the opinion of the Board, the frequency, severity and duration of these symptoms have been productive of occupational and social impairment with deficiencies in work, family relationships, judgment and mood.  Such symptomatology is consistent with a higher 70 percent rating.  

In this respect, the record contains credible, consistent reports of verbal outbursts of anger and use of inappropriate language.  There is some evidence of panic attacks affecting daily functioning, including driving.  During periods of stress, the Veteran experiences cognitive impairment.  In January 2015, the Veteran's spouse described his anxiety and panic as precluding his ability to participate in day-to-day activity.  There is consistent demonstration of impaired mood affecting his work and social relations to the point of social withdrawal and ultimately stopping work.  

However, at no point during the period of the appeal, is the service-connected PTSD shown to have been productive of total occupational social impairment.  There have been descriptions by the Veteran and his spouse of his cognitive impairment to the point of being unable to remember the names for close relatives, being unable to understand more than one instruction, forgetting how to complete daily tasks and having difficulty driving to destinations.  The Veteran has been described as having panic attacks 2 to 3 times per week which preclude his participation in day-to-day normal activity.

As noted, a 100 percent rating requires total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The mental status examinations in both formal examinations and in the clinic setting demonstrate some impairment of short and long-term memory, but have consistently demonstrated the Veteran to be oriented with no significant impairment of speech or communication.  He has reported occasional images, but has otherwise denied suicidal or homicidal ideations or auditory hallucinations.  His memory, while impaired, did not extend to the point of memory loss for names of closes relatives, own occupation, or own name on mental status examination.  There is no lay or medical evidence that the Veteran presents as a persistent danger of hurting self or others.  His hygiene is reported as maintained.

With respect to social functioning, the record reflects that the Veteran is socially withdrawn and isolative with few to no friends; however, he reports good relationships with his wife, children, and stepchildren though with occasional periods of strain or irritable.  He occasionally golfs and attends church functions.  Thus, it cannot be said that he has total social impairment.  

In regard to occupational impairment, the Veteran has reported that he had difficulties with his prior employment as a safety director due to symptoms of anxiety and irritability.  He noted that he left his job, in part, due to stress in combination with his physical impairments.   The Board notes that such impairments are contemplated in a 70 percent rating.  The July 2011 examiner determined that, while the Veteran would have difficulties due to his PTSD in his prior position due to responsibilities involving others' safety, he did not find that the Veteran's PTSD would preclude all types of impairment, and the record reflects physical impairment from service and non-service connected disabilities also played a role in his decision to stop working.  

Additionally, the GAF scores assigned pertinent to the initial rating period-ranging from 55 to 65-are not consistent with a finding of total occupational and social impairment.  According to DSM-V, a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker).  A GAF from 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Here, the scores assigned during the relevant time period are in the mild to moderate range.  These scores suggest a level of overall disablement consistent with no more than a 70 percent rating.  In other words, the examiner evaluations of the Veteran's overall psychological, social and occupational functioning reflect far less than total impairment.  

Moreover, when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 100 percent rating.  

In sum, the record does not support of a finding of occupational and social impairment which is total in degree.  In so finding, the Board has considered the Veteran's and the lay witnesses' statements regarding the severity of his psychiatric symptoms.  Certainly, as lay persons, the Veteran and his spouse are competent to attest to the symptoms that he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, they have been credible, however, their perceptions of cognitive impairment to the extent of being unable to remember close relative names and being unable to function independently on a daily basis are not consistent with the mental status examinations performed by trained clinicians.  Regarding the overall severity of PTSD, the Board finds the medical impressions and opinions to be far more probative of the degree of impairment than the lay statements as it pertains to the extent of the overall psychological, occupational and social impairment due to PTSD.  Accordingly, the Board finds that an initial 70 percent rating for PTSD, but no higher for any time during the appeal period, is warranted.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

B.  Lumbar Spine

The Veteran also contends that he is entitled to an increased rating for his service-connected lumbar spine degenerative disc disease.  

The Veteran's degenerative disc disease is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran's active duty service treatment records reflect that he endorsed back pain.  A post-deployment health assessment completed in September 2006 reflected that the Veteran endorsed numbness or tingling in the hands or feet.  

On VA treatment in December 2006, the Veteran presented for enrollment in the ambulatory care clinic with low back pain that had worsened since he was deployed to Iraq.  Objectively, there was no tenderness to palpation of the lumbar spine.  Straight leg lifting was negative, and gait was described as steady.  He was assessed with low back pain.  

He also endorsed numbness and tingling of the hands, but did not note symptoms with respect to the lower extremities.  Objectively, lower extremity pulses were 2+ bilaterally.  A motor examination was normal.  Deep tendon reflexes were normal, and abnormal sensory findings were only reported with respect to the upper extremities.  

A December 2006 pain assessment reflected that the Veteran endorsed chronic, severe back pain and radiating back pain.  His worse pain level was 6 in the last month, and least was 3 on a scale to 10.  He described the pain and sharp and radiating.  Pain was exacerbated by prolonged sitting and standing.  Alleviating factors included repositioning and heat.  The pain impacted his general activity and work.  

A 2007 statement from the Veteran's wife recorded her observation that the Veteran was unable to bend and pickup anything that weighed more than just a few pounds because of back strength and flexibility.  He complained of inability to sleep due to discomfort in his back, and was no longer able to participate in former hobbies.  

A February 2007 report from Barnes Family Medical Associates noted that the Veteran presented with complaint of low back pain, muscle spasms, and tightness.  He was assessed with low back pain.  

In February 2007, the Veteran presented for VA treatment with a history of numbness to the plantar surface of the feet, worse with standing.  He had a history of lumbar degenerative disc disease, but did not describe radicular symptoms.  He had documented carpal tunnel syndrome of the left hand.   Bilateral x-rays of the feet were normal.  

On VA examination in February 2007, the Veteran reported that he had been seen by his family physician for his back pain and Motrin had been prescribed.  He rated his lower back as a 3 on the pain scale and continuous.  He reported stiffness to his lower back and flares of pain where his pain increased to a 6 or 7 at least once a month.  Precipitating factors included standing and pain was relieved with anti-inflammatories and muscle relaxers.  He reported additional limitation in motion/functional impairment of 10 to 25 percent.  The Veteran reported an intermittent numbness to his feet.  He denied any specific radicular symptoms or sciatica or any other associated symptoms.  He denied any limitations related to walking and could walk one to two miles.  He denied use of a back brace or cane.  Functionally, the Veteran reported that he had problems standing for long periods of time on concrete (while at work), and that he had problems with heavy lifting or strenuous labor.

On evaluation of his lumbar spine, the Veteran had mild tenderness noted to the right sacroiliac joint.  There was no evidence of scoliosis or curvature of the spine.  He had a negative straight leg raise bilaterally.  Flexion was 100+ degrees with pain.  Extension was 24 degrees with pain.  Lateral flexion and rotation were to 20 degrees bilaterally.  He had an increase in pain but no decrease in range of motion with repetitive testing times 3.  He had mild to moderate fatigue weakness and lack of endurance with repetitive testing of his lumbar spine times 3.  A diagnosis of lumbar spine degenerative disc disease was provided. 

The Veteran also reported numbness to his bilateral feet that began in 2005.  He denied any radicular symptoms or sciatica.  He reported symptoms of numbness to the plantar surface of his feet which was intermittent.  He denied any specific pain or burning.  He described slight weakness and fatigue of his feet.  His symptoms were significantly better when he sat down, and were worse with standing.  Functionally the Veteran reported that he had to sit down intermittently.  He was not able to stand for long periods of time.

After physical and neurological examination, the examiner indicated that there was no indication of lower extremity neuropathy on examination.

A March 2007 private EMG study was normal with no evidence of neuropathy or radiculopathy.  

In November 2007, private treatment records reflect that Veteran continued to complain of back pain which radiated down the right leg with numbness and tingling.  This had worsened since his return from Iraq.  An assessment of low back pain, lumbar radiculitis, and positive straight leg raise was indicated.  

A November 2007 sick slip from the Veteran's physician noted that, since the Veteran's return from Iraq in October 2006, his back condition had worsened and his low back pain had increased, resulting in worsening radicular pain and increased in need of pain medication.  He could not stand for increased periods of time and his range of mobility had decreased.  

On VA treatment in November 2007, the Veteran complained of back pain for 3 to 4 days.  He stated that the pain kept him from sleeping at night, and an increase in travel had not helped.  He usually took a muscle relaxer, but he had run out and experienced an increased level of pain.  He was assessed with low back pain and prescribed Flexeril.  

In a written statement received in November 2007, the Veteran relayed that, as a result of the back injury, his work duty of traveling 2 or 3 days a week resulted in continuous back, neck and shoulder pain.  He could not stand long periods of time before the pain made it necessary for him to sit.  He was on daily pain medication and muscle relaxers.  He was unable to participate in his usual recreational activities with his family and friends as a result of his injury.

A December 2007 private MRI report indicated an impression of facet hypertrophy 4-5 without spinal stenosis or foraminal encroachment, disc space narrowing with facet hypertrophy and posterior bulging of the disc slightly narrowing the right foramen without spinal stenosis or left foraminal encroachment at L5-S1, and lumbarization of S1 with a well-defined S1, S2 disc space.

During the Veteran's October 2008 DRO hearing, the Veteran reported back pain that had worsened since his return from Iraq.  He reported that he had to travel a lot for work, and had to stop and rest and stretch frequently because of low back pain.  When standing at work for surveys, he had to take a break every 30 minutes to sit down.  He had difficulty squatting and bending while performing inspections.  He took muscle relaxers for treatment.  He indicated that he experienced periods while he was incapacitated approximately 5 to 6 times per year, during which he was "down" for a day or two.  It had put him "down" for 4 to 5 days at a time, but it seemed like a week now.  He noted that he tried to stay away from something that could incapacitate him for more than a day or two easily, but he could just be taking a shower and all of a sudden it locked up on him and put him down for a day or two.  He rested and took muscle relaxers during these periods.  

The Veteran also endorsed numbness and pain in his feet.  He reported that the pain radiated down his legs into his feet.  This numbness had increased since 2007, but he only experienced this a few times in the last year.  

On VA examination in November 2008, the Veteran endorsed steady, throbbing pain that was a "3" on the pain scale daily.  He stated that he had radiation of pain, numbness and tingling to the buttocks and the bilateral legs.  He had flare-ups once or twice per month that lasted for an hour.  He was employed as a safety director and had no functional impairment.  The Veteran denied history of urinary symptoms, but endorsed numbness, paresthesia, and leg or foot weakness.  He also endorsed fatigue, decreased motion, stiffness, weakness, and spasm.  Precipitating factors for flare-ups included increased activities, and flare-ups relieved with rest.  The Veteran did not have an impression of the extent of additional limitation of motion or other functional impairment during flare-ups.  The examiner noted that it was not an examination for invertebral disc syndrome.  

The Veteran also stated that he had radiation of pain, numbness and tingling to the buttocks and the bilateral legs.  He had flare-ups once or twice per month that lasted for an hour.  The Veteran denied history of urinary symptoms, but endorsed numbness, paresthesia, and leg or foot weakness.  He did not use an assistive device.  He was able to walk more than .25 of a mile but less than 1 mile.  

With respect to objective abnormalities of thoracic sacrospinalis, there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The examiner noted that muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Inspection of the spine revealed normal posture, head position, symmetry in appearance, and gait.  There were no abnormal spinal curvatures.  

Neurologically, motor examination of the lower extremities yielded normal findings.  Muscle tone was normal and there was no muscle atrophy.  Reflex and sensory examinations of the lower extremities were also normal. 

The Veteran underwent EMG studies, which revealed no electrophysiological evidence of bilateral L3-S1 radiculopathy, or of a diffuse sensorimotor peripheral neuropathy of the lower extremities.  

There was no thoracolumbar spine ankylosis.  Range of motion testing revealed flexion to 65 degrees with pain at 60 degrees.  Extension was to 20 degrees with pain beginning at 15 degrees.  Right and left lateral flexion and lateral rotation were each to 20 degrees with pain beginning at 15 degrees.  There was pain on motion and on repetitive use, but no additional loss of motion on repetitive use.   

X-ray revealed degenerative disc disease of the lumbar spine at L5-S1.  The examiner diagnosed degenerative disc disease of the lumbar spine and noted that the disability caused significant effects on occupation and moderate impact on daily activities such as chores, shopping, exercise, travel, dressing, toileting, and grooming.  The examiner also noted that a diagnosis of radiculopathy of the lower extremities was not indicated.  

In an undated written statement, the Veteran reported that continuous pain in his back, neck, and shoulder, along with medications used to treat these ailments and his inability to handle stress from PTSD, caused him to quit his job in March 2009.  He noted that he could not touch his knees without pain, and could not stand or walk for extended periods of time.  He could not participate in activities due to pain and mobility problems.  

A March 2009 report noted that the Veteran endorsed back pain.  Pain was 7/10, travelling to the mid-back.  He denied leg numbness.  Objectively, there was tenderness to palpation of the thoracic spine with no deformity.  He was assessed with low back pain.  In addition a straight leg raise was positive in both lower extremities.  Reflexes were hypoactive in general.  However, while paresis of the left upper extremity was indicated, there was no assessment with respect to the lower extremities.  

A June 2009 report from Barnes Family Medical Associates noted an impression of low back pain without radiculopathy and degenerative disc disease, L4-5, L5-S1.  

A September 2009 statement from Dr. W. pertaining to the Veteran's Social Security disability claim noted that the Veteran had multiple bulging discs in his lower back with pain radiating down the back of both thighs.  Objectively, a straight leg raise test was negative.  Strength testing of the lower extremities was 5/5 for plantar flexion and dorsiflexion, flexion and extension of both knees, and flexion, extension, abduction and adduction of both hips.  

An April 2009 private MRI of the spine revealed disc bulges and facet joint arthrosis from L3-4 through L5-S1, creating various components of spinal canal and bilaterally neural foraminal stenosis.  There were no focal disc protrusions.  

A June 2009 report from Barnes Family Medical Associates noted an impression of low back pain without radiculopathy and degenerative disc disease, L4-5, L5-S1.  

A September 2009 statement from Dr. W. pertaining to the Veteran's Social Security disability claim indicated that the Veteran had fallen at work and had recently undergone cervical spine surgery to repair a herniated disc.  He also had severe pain along his low back.  He had multiple bulging discs in his low back with pain radiating down the back of both thighs.  The Veteran took Lortab every 6 hours to help relieve him, which kept him sedated.  He was not sleeping at night due to severe pain in his neck and back.  It was noted that he last worked in March 2009.  He tried to come back after that and perform light duty, but could not work.  He was a safety director for a transportation company.  

Objectively, straight leg raises were negative.  He could bend to knee level but could not do a squat at all.  He could not do heel-toe maneuvers, but he walked with a normal gait.  He was assessed with lumbar degenerative disc disease.  

In an undated statement, Dr. B. wrote that the Veteran was examined by him in September 2009.  An MRI documented lumbar degenerative disc disease.  He had small disc protrusions at L4-L5 and L5-S1.  Combined range of motion of the lumbar spine was 110 degrees, while forward flexion was to 60 degrees.

On his VA Form 9 received in October 2009, the Veteran reported that flexion of the spine did not allow bending or twisting without pain, and that he experienced continuous muscle spasm and decreased range of motion.  The condition was also involved in the decision to quit his job.  He was required to travel 200 miles a day to his job and could not do so without back pain to the extent that he was unable to move properly and experienced constant pain at work.  The discomfort contributed to his inability to sleep.

A March 2010 nursing screening note indicated that the Veteran complained of low back pain and numbness in the legs; however, he subsequently denied numbness in the legs in a March 2010 VA primary care note.  

A March 2010 report from Barnes Family Medical Associates reflected that the Veteran was seen for worker's compensation injury related to strain from moving furniture and a subsequent fall in the back of a moving truck.  He felt pain in both hips, the low back, and up to his right shoulder blades.  There was tenderness in the right lower back, right hip, and rotationally as well.  X-ray of the lumbar spine showed no abnormalities.  He was assessed with lumbosacral strain.

An August 2010 report from private physician Dr. J. noted that the Veteran had limitation of motion of his back.  He was assessed with chronic back pain.  

In a September 2010, the Veteran reported that he experienced continuous back pain, and along with the medication he took that made him feel dizzy/drowsy, was unable to continue his job in a safe and professional manner.  He resigned because he did not want to compromise the safety of his fellow employees.

On VA examination in May 2011, the examiner noted that, since the previous examination, the Veteran had fallen at work, injuring his neck, and had surgical intervention in September 2009.  The Veteran also endorsed daily low back pain without radiation.  He took pain medication daily, which provided some relief.  He denied flare-ups, associated symptoms, and incapacitating episodes.  He did not use an assistive device or brace.  He could stand and sit for up to 30 minutes at a time.  He could no longer play golf because of back pain.  

The examiner noted that posture and gait were normal.  Palpation was normal.  Forward flexion was to 70 degrees with no pain, then to 85 degrees with pain.  Extension was from 0 to 25 degrees with pain throughout.  Left and right lateral flexion were from 0 to 30 degrees with pain only at the extreme on the right.  Left and right lateral rotation were to 30 degrees, with pain at the extreme only on the right.  There was no additional limitation on repetition.

Neurologically, motor strength and reflexes were normal in the lower extremity.  No sensory deficits were identified, and peripheral nerves were normal in both legs.  

The examiner commented that previous x-ray of the lumbar spine showed osteoarthritis, while previous MRI showed osteoarthritis and multilevel disc disease.  The examiner diagnosed osteoarthritis of the lumbar spine due to aging.  The examiner commented that the disability would interfere with the ability to perform manual labor, but there was no interference with sedentary employment.  The examiner further indicated that there was no evidence to diagnose neuropathy in either lower extremity.

An August 2011 report from Dr. R. reflected that the Veteran endorsed back and leg pain.  It was noted that his worker's compensation carrier refused to allow another MRI.  

An August 2011 report from private physician Dr. J. noted that a straight leg raise test was negative and reflexes were symmetrical.  

On VA Gulf War examination in February 2012, the Veteran reported that his symptoms included radiating pain from the lower back to the feet.  He endorsed constant pain, numbness, and paresthesia.  

Objectively, muscle strength testing was normal in the lower extremities, and the Veteran did not have muscle atrophy.  Reflexes were hypoactive in the lower extremities.  A sensory examination noted decreased sensation in the foot and toes bilaterally.  He had a mild limp without use of a cane.  The examiner concluded that the sciatic, external popliteal, musculotaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, saphenous, obturator, external cutaneous, and ilio-inguinal nerves were normal.  The examiner indicated a normal neurologic examination of the lower extremities.

A private treatment report from Dr. R. dated in August 2013 reflected that the Veteran endorsed lumbar spine pain and spasm of moderate severity.  He denied sensory or motor deficits.  There was muscle tenderness on examination, while a neurologic examination was grossly normal.  He was assessed with degenerative of the intervertebral disc.  

Other treatment records from Dr. R. reflect an assessment of idiopathic peripheral neuropathy (primary).  However, treatment records from this provider dated in 2013 and 2014 reflect grossly normal neurological evaluations and that the Veteran denied focal, sensory, or motor deficits.  Only occasional numbness and tingling in the hands was indicated.

An April 2014 VA neurology consultation indicates that the Veteran reported some shooting pains into the back, but denied leg symptoms.  Motor examination revealed normal bulk and tone. There was 5/5 strength bilaterally in upper and lower extremities except for bilateral hand grip which was 5-/5.  There was no atrophy or abnormal movements.  On sensory examination, there was patchy pinprick loss in upper and lower extremities-it was difficult to determine if it was a dermatomal pattern.  There was decreased vibration at the toes.  Reflexes were 2+ in upper and lower extremities bilaterally except for ankles which were 0 bilaterally.  The toes were downgoing.  It was noted that he had cervical and lumbar disc disease with no evidence of neuropathy.  EMG and nerve conduction studies were essentially negative except for mild carpal tunnel on the right.

During his November 2014 DRO hearing, the Veteran reported continuous treatment for his back.  He stated that he had undergone MRI of the spine 6 to 8 months prior.  He took Lortab for his back and wore a back brace.  He used a cane periodically.  He also testified that his physician told him that his peripheral neuropathy was related to his back.  He endorsed symptoms of pain and numbness to his feet.  He took Gabapentin for his neuropathy.  He reported that he had been treated for this condition for about 6 to 8 months.  

On VA examination in December 2014, the Veteran expressed that his lumbar spine condition had progressively worsened, causing severe pain and requiring use of strong medication.  He stated that he had to voluntarily quit his job due to pain and medication.  Additionally, the pain radiated to both legs.  He took medication including Tramadol and Lortab.  He stated that the symptoms caused him inability to move for several days at a time.  He had a back brace and walking cane.  During flare-ups, he experienced stiffness and had very little movement for several days at a time.

Range of motion testing revealed flexion to 80 degrees with evidence of painful motion at 65 degrees.  Extension was to 25 degrees, with objective evidence of painful motion at 10 degrees.  Right and left lateral flexion were each to 20 degrees, with evidence of pain at 10 degrees.  Right and left lateral rotation were each to 25 degrees, with evidence of painful motion at 15 degrees.  The Veteran was able to perform repetitive range of motion testing, and each range of motion remained unchanged in degree on repetition.  Additional functional loss or impairment on repetition included less movement than normal and pain on movement.  

The Veteran did not have localized tenderness or pain to palpation for the joints and/or soft tissue of the thoracolumbar spine.  He did not have guarding or muscle spasm.  

Neurologically, a motor examination was normal and there was no muscle atrophy.  Reflex examination was also normal.  With respect to sensation, sensory examination was normal in the upper anterior thighs, thigh/knee, and lower leg/ankle.  Sensation was decreased in the foot/toes bilaterally.  A straight leg raise test was negative bilaterally.  There was mild paresthesia and numbness of both lower extremities.  The examiner endorsed mild radiculopathy involving the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) bilaterally, but then noted that there were no other signs and symptoms of radiculopathy.  There were no other neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  He used crutches occasionally to assist with standing or sitting.  

The examiner diagnosed degenerative joint disease of the lumbar spine.  With respect to functional impact, the examiner noted that strenuous activity requiring heavy lifting was limited.  Additionally, the examiner noted that the Veteran's posture and gait were within normal limits.  There were contributing factors of pain, weakness, fatigability and/or incoordination, but no additional limitation of functional ability of the thoracolumbar spine during flare-ups or on repeated use over time. 

The Veteran was also afforded a peripheral nerves examination at that time.  Again, decreased sensation in the foot/toes was noted bilaterally.  The examiner determined that there was mild incompletely paralysis of the right and left sciatic nerve.  However, the examiner then went on to state that there was no diagnosis of neuropathy of either lower extremity.  She indicated that imaging studies of the lumbar spine showed no foraminal stenosis, preservation of disc height, and no encroachment of nerve roots or the spinal cord.  Decreased sensation to light touch was a subjective report; sciatic distribution was based on subjective report of symptoms.  Peripheral neuropathy/sciatica was not diagnosed.  The examiner determined that the Veteran's claimed neuropathy of the lower extremities was not related to his lumbar spine condition, as it was not diagnosed.  Straight leg raising test was negative bilaterally, and this test was sensitive for identifying nerve root pathology.

The aforementioned evidence reflects that the Veteran's lumbar spine degenerative joint disease has been manifested by consistent symptoms of pain, tenderness and limited range of motion with occasional flare-ups.  On VA examination, flexion was limited to 65 degrees, with pain at 60 degrees.  On VA examination in December 2014, painful motion began at 65 degrees flexion.  Such findings more nearly approximate the criteria for a next higher, 20 percent rating.  In reaching this determination, the Boards notes that the evidence has varied, and the range of motion testing has also demonstrated flexion to greater than 60 degrees.  However, during this initial period, there was evidence of pain and limitation of motion with flare-ups.  Additionally, the Board must take due account for additional limitation of motion during flares- here, the Veteran has reported an additional limitation of motion of 10 to 25 percent.  In totality, the lay and medical evidence tends to establish that flexion was functionally limited to 60 degrees or less throughout the initial rating period.

However, the Board also finds that a rating in excess of 20 percent is not warranted at any time.  In order to warrant a higher rating, there must be the functional equivalent of forward flexion of the lumbar spine to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine or ankylosis of the entire spine.  In this case, VA examinations clearly demonstrate forward flexion of the lumbar spine to greater than 30 degrees.  Additionally, neither the Veteran nor his spouse has described limitation of forward flexion to 30 degrees or less.  As discussed above, the Veteran has described an additional 10 to 25 percent reduction in limitation of motion during flares which, when considering the most limited motion finding of 60 degrees, falls well short of approximating limitation of forward flexion to 30 degrees or less.  Similarly, the lay description of being unable to touch the knees without pain does not describe limitation of forward flexion to 30 degrees or less.

As regard the other criteria, ankylosis is defined as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile, and the VA examiners have specifically found no evidence of ankylosis.  

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the VA examiners specifically found that repetition on the range of motion three times did not cause any additional limitation in range of motion.  The Veteran, however, did describe any additional 25 percent of limitation of motion during flares which the Board has accepted in finding the functional equivalent of 60 degrees or less.  However, there is no lay or medical evidence suggesting that functional equivalent of forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Consequently, a higher rating is not warranted on this basis. 

The Board has also considered whether a separate evaluation is warranted for neurological manifestations of the Veteran's service-connected lumbar spine disability. 

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants a 80 percent rating, but requires that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. §°4.124a, Diagnostic Code 8520.

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38°C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. §°7104(a); 38 C.F.R. §§ 4.2, 4.6.

However, VA's Adjudication Manual does provide guidance in evaluating the severity of nerve paralysis.  According to the Manual, "mild" incomplete paralysis is demonstrated by subjective symptoms or diminished sensation.  M-21, III.iv.4.G.4.b.  "Moderate" incomplete paralysis is manifested by the absence of sensation confirmed by objective findings.  Id.  "Severe" incomplete paralysis is manifested when more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes.  Id.  

In this case, there is conflicting evidence as to whether the Veteran's claimed numbness of the feet along with radicular pain symptoms in the extremities meet the criteria for diagnosis of peripheral neuropathy or radiculopathy.

Most recently, the 2014 VA peripheral nerves examiner specifically indicated that a diagnosis of peripheral neuropathy was not warranted; however, she also noted subjective symptoms of loss of sensation of the feet and toes, and indicated mild intermittent paralysis of the right and left sciatic nerve.  Other treatment records note occasional findings of decreased sensation or other abnormal neurological findings.  

The Board resolves all reasonable doubt in favor of the Veteran and finds that he manifests radiculopathy in both lower extremities.  There is credible evidence of subjective sensory abnormality, but also consistent evidence that there is not a complete loss of sensation.  The VA examinations have demonstrated some reflex abnormality which is not consistent, but no motor impairment, atrophy or evidence of trophic changes.  The overall severity has been clinically described as mild.  When considering the subjective sensory abnormality and some abnormal reflex findings, in light of the lack of abnormality for motor function or trophic changes, the Board finds that the Veteran manifests no more than mild partial paralysis of the right and left sciatic nerves.  See 38 C.F.R. § 4.120.  Accordingly, the Board resolves all reasonable doubt in favor of the Veteran, and finds that separate 10 percent ratings for radiculopathy of the right and left lower extremities based upon mild intermittent paralysis of the sciatic nerve, is warranted.

However, the evidence of record does not support more than subjective sensory loss symptoms.  The credible medical findings demonstrate that there is not complete sensory loss, motor abnormality or trophic changes.  As such, the overall record does not support the assignment of the next higher, 20 percent, rating under Diagnostic Code 8520, which requires moderate incomplete paralysis.  See 38°C.F.R. § 4.121a, Diagnostic Code 8520. 

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted (other than on the right and left leg) because neurologic findings and symptoms warranting separate ratings have not been demonstrated.

The Board has considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Here, the Veteran has been assigned a 20 percent rating for the orthopedic manifestations of IVDS, and separate 10 percent ratings for the neurologic manifestations of IVDS in each lower extremity.  This results in a 50 percent combined rating.  See 38 C.F.R. § 4.25.  Thus, a higher rating based upon the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would require episodes having a duration of at least 6 weeks during any 12-month period.

However, there is no evidence of incapacitating episodes as contemplated by the regulation.  While the Veteran has indicated that that there are times where he is incapacitated due to back pain, neither the lay nor medical evidence suggests that there has been physician prescribed bed rest.  Moreover, neither the Veteran nor his spouse have described periods of incapacitating totalling at least 6 weeks during any 12-month period relevant to the appeal.  In light of the foregoing, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

Finally, the Board has also considered the Veteran's statements regarding the severity of his low back/radiculopathy symptoms.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent low back pain and numbness and tingling of the extremities.  See Washington, 19 Vet. App. at 368.  Generally, he has been credible, however, neither the medical evidence nor the lay evidence of record suggests that evaluations in excess of the 20 percent and separate 10 percent ratings assigned herein are warranted at this time.  Here, the medical findings (as provided in the various VA examination reports) directly address the criteria under which the Veteran's lumbar spine disability is evaluated.  The Board has supplemented these findings by accepting the Veteran's description of an additional 20 percent motion loss during flares of disability.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

C.  All Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  

The rating criteria for evaluating a psychiatric disability provides samples which support a particular rating but allows for consideration of all aspects of disability which affect social and occupational impairment.  As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned 70 percent rating.  The Board has also considered whether a higher rating still is warranted based upon the frequency, duration and severity of symptoms, but the criteria for a 100 percent rating are not met.  

The Veteran's thoracolumbar spine disability has been evaluated according to criteria pertaining to loss of motion, pain and neurologic impairment of the lower extremities.  The available criteria also allow for consideration of additional disablement due to ankylosis, motion loss, neurologic impairment and incapacitating episodes of intervertebral disc syndrome.  Additionally, the provisions of 38 C.F.R. §§ 4.40 and 4.45 allow for consideration of a higher rating still based upon functional impairment on use.

In short, the Board finds that the assigned schedular evaluations are adequate.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's service-connected disabilities, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that an initial 70 percent rating for the service-connected PTSD is warranted, an initial 20 percent rating is warranted for degenerative disc disease of the lumbar spine is warranted, and that separate 10 percent ratings for radiculopathy of the right and left lower extremities are warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





ORDER

An initial 70 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An initial 20 percent rating for degenerative joint disease of the lumbar spine is granted subject to the controlling regulations applicable to the payment of monetary benefits. 

A separate 10 percent rating for radiculopathy of the right lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A separate 10 percent rating for radiculopathy of the left lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Upon review of the claims file, the Board believes that additional development on the remaining claims is warranted.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In various written statements, the Veteran expressed that, although the evidence showed that bilateral hearing loss existed prior to active service in 2005, he wanted consideration of his 19 years in the Alabama National Guard in an artillery unit, and including two weeks of active duty training each year in addition to numerous active duty weekend of artillery fire.  He believed that the firing of hundreds of rounds of heavy artillery fire over the past years had contributed greatly to his hearing loss.  In addition, his active duty service in Iraq had caused his hearing to worsen, and while he was supposed to be given hearing aids, he never was given them.  He reported that all of his civilian jobs had been desk jobs with minimal noise exposure.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).

For purposes of 38 U.S.C.A. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).  Thus, the cumulative effects of acoustic trauma during ACDUTRA and INACDUTRA service may be deemed an injury for service connection purposes.

Service treatment records include a December 1999 audiology evaluation documenting that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
00
25
50
50
LEFT
N/A
05
15
25
85

A July 2005 report from the Alabama National Guard prior to activation indicates that Veteran had severe hearing loss in both ears.  He needed hearing aids and protection from noise to minimize further loss in the future.  

On the audiological evaluation at that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
10
10
40
80
LEFT
10
10
60
50
65

An October 2005 report indicates that the Veteran was put on physical profile for hearing loss, and that the profile would expire when hearing aids arrived.  He was required to wear hearing protection with all high decibel activity (shooting, heavy machinery, etc.) and limited to rear detachment avoiding radio communications or convoy activity.  

Following discharge from active duty, the Veteran was seen for VA audiology consult in February 2007.  A diagnosis of sensorineural hearing loss of combined types was indicated.  It was noted that these findings indicated a hearing loss that was greater than a normal age-related hearing loss.  

On VA examination in February 2007, the Veteran reported a chief complaint of hearing loss over the past 1.5 years.  He endorsed a history of military noise exposure including small arms fire, heavy artillery, mortars, helicopters, aircraft engines, tanks, and generators.  He had no occupational noise exposure following service, and recreational noise exposure included lawnmowers.  On the audiological evaluation at that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
10
10
40
75
LEFT
20
15
55
60
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The examiner diagnosed normal to severe sensorineural hearing loss in the right ear, and normal to moderately-severe sensorineural hearing loss in the left ear.

On VA audiology examination in January 2010, the Veteran reported being in the military from August 2005 to December 2006.  He reported a history of military noise exposure small arms fire, heavy artillery, mortars, grenades, helicopters, aircraft engines, tanks, large generators, and big trucks.  He had no significant occupational or recreational noise exposure.  On the audiological evaluation at that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
15
60
65
80
LEFT
30
25
60
60
70

The examiner noted that the Veteran's claims file was reviewed.  An examination from 1999 and an examination from July 2005 indicated significant hearing loss was present prior to service.  Two exams were performed in February 2007, both indicating thresholds had not increased to a clinically significant degree in the ratable frequency ranges compared to the July 2007 examination.  Examinations from 2009 indicated similar scores at the left ear compared to the 2007 examination and similar high and low frequency scores at the right ear compared to the 2007 examination (with an increase at 2000 Hertz).  

The examiner opined that, given that two exams from the year following time in active duty service did not indicate a clinically significant increase in thresholds it can be stated that the Veteran's pre-existing hearing loss was less likely as not aggravated beyond a normal rate of progression by military noise exposure during active duty military service in 2005 to 2006.  Also, given the episodic nature of National Guard service, no opinion regarding service other than the period of activated service described above can be offered without resort to mere speculation.

However, the examiner did not provide adequate rationale for the opinions expressed.  The examiner failed to address the Veteran's contentions regarding the development of hearing loss due to noise exposure during his National Guard service.  While she discussed the Veteran's National Guard service, she indicated that she could not render an opinion regarding this service without resort to speculation, and provided no rationale for this conclusion.  See Jones v. Shinseki, 23 Vet. App. 82 (2009) (VA may rely on an examiner's conclusion that an etiology opinion would be speculative if the examiner explains the basis for such an opinion or the basis is otherwise apparent).  For the foregoing reasons, the Board believes that the Veteran should be afforded another examination to determine the nature and etiology of the claimed bilateral hearing loss disability.

Moreover, it appears that not all of the Veteran's National Guard personnel and treatment records have been obtained.  While there are records from 1999 forward, including from the Veteran's period of active service from 2005 to 2006, no earlier records have been associated with the claims file.  It does not appear that the Veteran's National Guard service treatment records from approximately 1968 to 1981 have been obtained.  The Board notes that the Veteran has specifically indicated that noise exposure during periods of ACDUTRA and INACDUTRA with the National Guard contributed to his noise exposure.  The Veteran's DD214 from his period of service from 2005 to 2006 reflects 18 years of prior inactive service; however, particular periods of ACDUTRA and INACDUTRA have not been verified.  Efforts to verify such service should be undertaken while the matter is on remand.

Finally, the Board finds that the issues of entitlement to service connection for bilateral hearing loss disability and assignment of ratings/effective dates for the lumbar spine and radiculopathy disabilities are intertwined with the issue of entitlement to a TDIU inasmuch as a grant of service connection for bilateral hearing loss disability and assignment of disability ratings and effective date could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further consideration of the claim for entitlement to service connection for TDIU must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to verify the Veteran's service in the National Guard and any additional periods of ACDUTRA, INACTRUTRA or active duty during this timeframe.  All service personnel and treatment records from the Veteran's National Guard service should be obtained and associated with the claims file, to particularly include National Guard records beginning in 1968.  All efforts in this regard should be documented in the claims file.

2.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection on appeal.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3.  Then, the AOJ should obtain an opinion regarding the etiology of the claimed bilateral hearing loss.  The entire electronic claims file must be made available to the examiner designated to enter the opinion and/or examine the Veteran.  If an examination is necessary, one should be provided.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should state whether hearing loss clearly and unmistakably existed prior to active service in 2005. If the examiner determines that a hearing loss disability preexisted service, he or she should state whether there was an increase in the disability during service.

If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If not, the examiner should indicate whether the Veteran's hearing loss disability is at least as likely as not that the result of his cumulative noise exposure during active service as well as ACDUTRA or INACDUTRA National Guard service?  

In formulating the requested opinions, the examiner is asked to specifically consider and address the Veteran's service treatment records and National Guard service records, including all audiometric findings and reports of medical history.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports, including his reports as to the onset and nature of his symptoms, must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.

4.  After promulgation of the Board's decision with respect to the claim for increased rating for lumbar spine disability and radiculopathy, and any other development deemed warranted (to include consideration of whether additional development or examination is warranted for the Veteran's claimed TDIU)-the AOJ should readjudicate the claim for service connection for bilateral hearing loss disability and the intertwined claim of entitlement to a TDIU. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


